DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rear axle of claims 1, 5, 10, 13 and 20 and the drawer mechanisms and releasable locking connections of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 26 is objected to because of the following informalities:  The phrase “according to claim 26” appears to contain a typographical error since a claim cannot depend from itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noba (JP2008302803A), as cited by Applicant.
Regarding claim 1, Noba discloses a road vehicle (Fig. 2, 1) comprising: a vehicle frame (Fig. 2 reproduced below) and a rear axle (Fig. 2 illustrates the rear wheel 6 which is attached to a rear axle) connected to the vehicle frame; an ambient air purification device (Figs. 1-2, 3) comprising one or more filter 5elements (Fig. 1, 10) and configured to remove dust, particulate matter, and/or gases from ambient air (para. [0022] of the translation discloses “air is sucked in from the suction port 4a of the dust collector 3, and the backflow prevention valve 11 provided in the suction port 4a is opened accordingly, and the dust bag 10 is removed” and claim 1 discloses “A recovery means provided inside the case and [AltContent: rect] 
[AltContent: arrow]
    PNG
    media_image1.png
    375
    627
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    289
    588
    media_image2.png
    Greyscale

[AltContent: rect]



for collecting dust contained in the air sucked into the case by the suction means”, i.e. the filter elements
10 of the purification device 3 can remove dust, particulate matter, and/or gases); wherein the ambient air purification device (3) is arranged transverse to a longitudinal vehicle axis of the road vehicle in an exterior region of the road vehicle at a vehicle rear of the road vehicle in an underfloor region of the road 10vehicle (Fig. 2 illustrates the ambient air purification device 3 arranged at the exterior of the vehicle 1 at the rear and below the floor region in a manner that is transvers to the longitudinal vehicle axis) such that at least the one or more filter elements are arranged behind the rear axle of the road vehicle in a travel direction of the road vehicle (Fig. 2 illustrates elements 10 of 3 arranged behind the rear axle); wherein the ambient air purification device (3) is received in an installation space provided by the vehicle frame (Fig. 2 illustrates the ambient air purification device 3 received behind the rear axle in an installation space of the vehicle frame); wherein the ambient air purification device is configured to be flowed 15through in the longitudinal vehicle direction (Fig. 2 illustrates the positioning of device 3 such that it may be flowed through in the longitudinal vehicle direction); wherein a free outflow zone of the ambient air purification device is arranged, viewed in the travel direction of the road vehicle, behind the ambient air purification device (Fig. 1 illustrates arrows on the path of the free outflow zone).
As to claim 2, Noba discloses wherein the vehicle frame 20comprises frame sections, including longitudinal sections and transverse sections, wherein the installation space for the ambient air purification device is delimited by at least two of the frame sections (para. [0015] of the translation discloses “The installation position of the dust collecting port 5 is set to a position where the dust wound up from the rear wheel 6 is efficiently sucked”, i.e. the installation space is delimited by the two frame sections behind the rear wheel 6).
Regarding claim 3, Noba discloses wherein the ambient air purification device (3) comprises at least one air conveying device (Fig. 1, 14) configured to 25assist in conveying ambient air through the ambient air purification device.  
As to claim 4, Noba discloses wherein the at least one air conveying device (14) is arranged relative to the one or more filter elements so as to apply suction to the one or more filter elements (para. [0016] of the translation discloses that a “fan (corresponding to suction means) 14 drive by a motor 13 is arranged”, i.e. suction is applied to the appropriate filter elements).  
Regarding claim 5, Noba discloses wherein the ambient air 30purification device is arranged above a transverse axis defined by a rotational axis of a wheel pair of the rear axle (Fig. 2).  
As to claim 6, Noba discloses further comprising a receiving device (Fig. 2, 5) arranged in the underfloor region, wherein the ambient air purification - 28 - 5613/WO-US - MANN+HUMMEL GmbHdevice is connected to the receiving device.  
Regarding claim 7, Noba discloses wherein the ambient air purification device extends in the transverse vehicle direction across at least 30% of a vehicle width of the road vehicle (Fig. 3).  
As to claim 8, Noba discloses 5wherein the ambient air purification device comprises at least one receiving housing (Fig. 1, 7), wherein the one for more filter elements are received in the at least one receiving housing, wherein the at least one receiving housing comprises an inlet opening and an outlet opening and is connected to the road vehicle (Fig. 1 illustrates the inlet and outlet opening of the housing 7).  
Regarding claim 9, Noba discloses 10wherein the at least one receiving housing comprises an inlet channel region arranged downstream of the inlet opening in a flow direction of the ambient air from the inlet opening to the outlet opening, wherein the inlet channel region connects in fluid communication the inlet opening to the one or more filter elements (Fig. 1 illustrates the channel regions connection of the openings to the filter elements 10).  
As to claim 10, Noba discloses 15wherein the inlet channel region has a length extension such that the inlet opening is located between a wheel pair provided at the rear axle (Fig. 2 illustrates the inlet opening of the housing 7 of the device 3 will be between the wheel pair at the rear axle).  
Regarding claim 11, Noba discloses wherein the ambient air purification device comprises two or more of the filter elements, wherein the two 20or more of the filter elements are arranged adjacent to each other in the transverse vehicle direction (Fig. 1 illustrates the filter paper of element 10 and the translation discloses an “optical filter and the electrical filter”).  
As to claim 12, Noba discloses wherein the ambient air purification device (3) comprises one or more flow deflectors (Fig. 1, 11) arranged at one or more edges of the ambient air purification device selected from the group consisting of:  25a forward outer lateral edge of the ambient air purification device, wherein the forward outer lateral edge extends in a vertical vehicle direction; a forward lower edge of the ambient air purification device, wherein the forward lower edge extends in the transverse vehicle direction; and a rear upper lateral edge of the ambient air purification device, 30wherein the rear upper lateral edge extends in the transverse vehicle direction (Fig. 1 illustrates the positioning of the ambient air purification device 3 and the flow deflector 11 arranged at the edge in the transverse vehicle direction).
Regarding claim 13, Noba discloses wherein the ambient air purification device comprises one or more flow deflectors (Fig. 1, 11) arranged at a flank of the road vehicle in a longitudinal region positioned between the rear axle and a - 29 - 5613/WO-US - MANN+HUMMEL GmbHfront axle of the road vehicle.  
As to claim 14, Noba discloses wherein the ambient air purification device comprises a pre- or coarse separator that is arranged upstream of the one or more filter elements, at least viewed in the travel direction (para. [0041] of the translation discloses “A plurality of dust collection bags 10 having different mesh fineness may be provided, and dusts having different sizes may be distinguished and collected”, i.e. the different variations of mesh disclosed serves as the separator for the potential particles).
Regarding claim 15, Noba discloses 5wherein the pre- or coarse separator is selected from the group consisting of a separator grid, a separator net, a baffle plate, and a pre-separator nonwoven (para. [0041] of the translation discloses “A plurality of dust collection bags 10 having different mesh fineness may be provided, and dusts having different sizes may be distinguished and collected”, i.e. the different variations of mesh disclosed serves as the net for the potential particles).
As to claim 16, Noba discloses wherein the ambient air purification device comprises a water separator arranged upstream of the one or 10more filter elements, at least viewed in the travel direction.  
Regarding claim 17, Noba discloses wherein the ambient air purification device further comprises a pre- or coarse separator, wherein the water separator is arranged upstream or downstream of the pre- or coarse separator (para. [0017] teaches the prevention of “water droplets” from entering the dust collection port, i.e. a water separator exists).  
As to claim 18, Noba discloses wherein the water separator 15comprises one or more separator elements selected from the group consisting of a lamellar separator, a hydrophobic separator layer, flaps, and lamellas (Fig. 1 illustrates the back flow prevention valve which may be equivalent to the claimed flap).
Regarding claim 19, Noba discloses wherein the flaps and lamellas are configured to be closeable dependent on a rain sensor signal; a windshield wiper signal (Fig. 4, 21); or a rain sensor signal and a windshield wiper signal (para. [0025] – [0026]).
Regarding claim 20, Noba discloses an ambient air purification device (Fig. 2, 3) for a road vehicle (Fig. 2, 1), the road vehicle comprising a vehicle frame (Fig. 2) and a rear axle (Fig. 2 illustrates the rear wheel 6 which is attached to a rear axle) connected to the vehicle frame, wherein: the ambient air purification device comprises one or more filter elements (Fig. 1, 10); the ambient air purification device is configured to remove dust, 25particulate matter, and/or gases from ambient air (the translation discloses “air is sucked in from the suction port 4a of the dust collector 3, and the backflow prevention valve 11 provided in the suction port 4a is opened accordingly, and the dust bag 10 is removed” and claim 1 discloses “A recovery means provided inside the case and for collecting dust contained in the air sucked into the case by the suction means”, i.e. the filter elements 10 of the purification device 3 can remove dust, particulate matter, and/or gases); the ambient air purification device is configured to be arranged transverse to a longitudinal vehicle axis in an exterior region of the road vehicle in an underfloor region at a vehicle rear of the road vehicle (Fig. 2 illustrates the ambient air purification device 3 arranged at the exterior of the vehicle 1 at the rear and below the floor region in a manner that is transvers to the longitudinal vehicle axis) such that at least the one or more filter elements in a mounted state at the road vehicle, viewed in a travel 30direction of the road vehicle, are arranged behind the rear axle of the road vehicle (Fig. 2 illustrates elements 10 of 3 arranged behind the rear axle); the ambient air purification device is configured to be received in an installation space of the vehicle frame (Fig. 2 illustrates the ambient air purification device 3 received behind the rear axle in an installation space of the vehicle frame) so that the ambient air purification device is flowed through in a longitudinal vehicle direction (Fig. 2 illustrates the positioning of device 3 such that it may be flowed through in the longitudinal vehicle direction) and a free outflow zone of the - 30 - 5613/WO-US - MANN+HUMMEL GmbHambient air purification device is arranged in the travel direction behind the ambient air purification device (Fig. 1 illustrates the path of the free outflow zone behind the purification device 3).
As to claim 21, Noba discloses a mounting opening for the one or more filter elements (10), wherein the 5mounting opening is arranged laterally, vertically or to the rear of the ambient air purification device in the travel direction of the road vehicle (Fig. 1 illustrates the opening of 10 that is laterally arranged to the device 3).
Regarding claim 22, Noba discloses drawer mechanism (Fig. 6, 37) or releasable locking connections for mounting the one or more filter elements.  
As to claim 28, Noba discloses a filter element (Fig. 1, 10) for an ambient air purification device (Fig. 1, 3) according to claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Noba (JP2008302803A) in view of Hasenfratz et al. (US 2015/0013542 A1).
Noba discloses the claimed invention including an ambient air purification device (Fig. 2, 3) with a filter element (Fig. 1, 10) for the removal of dust particulate matter, and/or gasses from ambient air that has an outer contour that is capable of being adapted to vehicle parts such as an exhaust system (Fig. 1, 9).
Noba does not explicitly disclose wherein the one or more filter elements are a folded filter element with a variable fold height.
However, Hasenfratz et al. disclose a folded filter element (Fig. 1, 210) with a variable fold height (para. [0146] and [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter elements of Noba to be folded filter elements as taught in Hasenfratz et al.  as an alternate and functionally equivalent construction/layout design for producing optimal inflow into the fold pockets and to accommodate a large filter surface.

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mathiasson et al. (US 2015/0285112 A1) disclose a vehicle ambient air purification device for a road vehicle that includes filter elements for removing dust, particulate matter, and gasses from ambient air.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612